Opinion issued November 26, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00046-CV
____________

CHRISTINA HERRINGTON, INDIVIDUALLY AND AS NEXT FRIEND OF
CHARLES HERRINGTON, Appellants

V.

MICHAEL AND CAROLEE COTE, JENNIFER MORGAN AND PROGRESSIVE
COUNTY MUTUAL INSURANCE COMPANY, Appellee




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2000-33743




MEMORANDUM OPINION
          Appellants have filed a motion to dismiss their appeal.  More than 10 days has
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Hedges and Higley.